Citation Nr: 1212635	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 2 to August 26, 1976.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim to reopen a claim for service connection for PTSD.  

The Veteran's original claim was denied in an April 1993 rating decision, and confirmed, after two hearings before two different local hearing officers, in an August 2004 rating decision.  The Veteran appealed and the Board issued a May 1997 decision remanding the claim for further development of the Veteran's claim, including scheduling of a psychiatric compensation and pension examination if the Veteran's claimed stressors were corroborated.  Subsequently, the Board issued a February 1998 decision denying the Veteran's claim and finding that there was no credible corroboration of the Veteran's claimed in-service stressor event to support his claim for service connection for PTSD. 

In June 2000, correspondence from the Veteran was treated as a request to reopen his claim for entitlement to service connection for an acquired psychiatric disorder.  In a March 2001 rating decision, the RO denied the claim, finding that new and material evidence had not been submitted.  

The Veteran submitted another request to reopen the claim in August 2003.  That claim was denied in a March 2004 rating decision.  The Veteran appealed the March 2004 denial and presented evidence and testimony at a hearing before a local hearing officer at the RO in July 2007.  In a January 2008 decision, the Board denied the Veteran's claim finding that the Veteran had not submitted new and material evidence in support of his claim sufficient to reopen the claim.  In a June 2008 Order, the Court of Appeals for Veterans Claims (Court) remanded the claim for further development.  In a November 2008 decision, the Board reopened the Veteran's claim and remanded the claim for further evidentiary development.

Most recently, in December 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, is deemed to include any psychiatric disability.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In light of the Board's grant of service connection for an acquired psychiatric disability, the issue is referred to the AOJ for appropriate action.


FINDING OF FACT

An acquired psychiatric disability, anxiety disorder, not otherwise specified (NOS), is the result of traumatic experiences during active service.


CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for an acquired psychiatric disability 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that during his initial week in basic training at Fort Carson, Colorado, he was verbally and physically abused and threatened by a drill instructor of his training company.  The Veteran reported that the abuse included an incident where the drill instructor held a .45 caliber pistol to his head and demanded oral sex.  

Service treatment records show that in August 1976, after two weeks of basic training, the Veteran presented to a medical officer complaining of nervousness and tremors.  He reported that in January 1976 he overdosed on a street drug called "Hog."  He stated that he had been given Valium by his private physician to calm him down, and that he stopped taking it just before enlistment.  He also stated that he was dissatisfied with Army life and wanted to get out after the completion of his basic training.  He was referred to a psychiatrist, to whom he reiterated his previously recorded history.  He stated that he had been hospitalized in December 1975.  The evaluating psychiatrist noted that the Veteran speech was tense and flat, and that he appeared very anxious.  A Minnesota Multiphasic Personality Inventory (MMPI) was administered and the Veteran reportedly had "very elevated D and SC scales.  The Veteran was reported to have a diagnosis of borderline syndrome and was recommended for separation from service.

Private treatment records show that the Veteran visited his treating physician in May 1977 and was prescribed Librium for anxiety.  The records cover the period 1976 through 1992 and show notations of "marked irritability" in October 1980 and renewed treatment for anxiety throughout 1992. 

Social Security Administration (SSA) records reveal that the Veteran was administered a battery of tests to evaluate his mental health status in conjunction with his claim for SSA disability.  The Veteran reported to the evaluator that he had been honorably discharged from service because he "smacked a drill sergeant."  The psychologist reported that there was no Axis I diagnosis, but she found the following Axis II diagnosis: mild mental retardation; mixed personality disorder.  Subsequent to the test results, the Veteran was found eligible for SSA benefits on the basis of a primary diagnosis of mental retardation and a secondary diagnosis of mixed personality disorder.  There was no record of any organic mental disorder, schizophrenia or other psychotic disorder, or anxiety related disorder.

In January 1993, the Veteran was afforded a VA psychiatric examination.  The evaluating psychiatrist noted the Veteran's military history and his report that he was on a "nerve medication for trying to kill a D.I."  The Veteran stated that he had lost many jobs after service because of his violence and that he was receiving disability because of his nervous condition.  His wife reported that his severe tension and violent tendencies occurred only after his return from service.  The examiner found the Veteran to be "very angry and irritable," and noted that he talked in a circumstantial manner rather than in a focused manner.  He had marked concentration difficulty and his remote memory was mildly impaired, with recent memory appearing normal.  He was oriented to time, place, and person.  He was diagnosed with atypical depression, intermittent explosive disorder, and panic disorder.

The Veteran was afforded two personal hearings in September 1993 and January 1994.  In each instance he reported no treatment prior to service for any psychiatric condition, and no psychiatric hospitalizations either before or after service.  He also denied that he took any street drugs.  He included affidavits from family members disputing that he ever took drugs or that he overdosed in any way, prior to his entrance into the military.  He testified instead that it was his brother who had a drug problem and was hospitalized with an overdose, not him.  He testified that he never told any of the medical personnel who treated him during service that he had overdosed on drugs.  He also testified that his drill instructor was verbally and physically abusive to him.  He stated that he did not report the drill instructor's behavior because he believed he would "pay the price" for telling anyone.  
The RO resolved reasonable doubt in the Veteran's favor and found that his early statements regarding a drug overdose were not true.  The RO concluded that the records submitted were indeed those of the Veteran's brother, thus eliminating the possibility of a pre-existing condition.  

In March 1994, the Veteran was afforded another VA psychiatric examination.  He reported that he was discharged from service for a nervous condition and stated that "they thought I was nuts."  He reported that he was a "normal kid" before entering the service but that he could not take the extreme verbal and physical abuse administered by his drill instructor.  He stated that the drill instructor kicked him in the back once and he in turn tried to choke the drill instructor.  The Veteran complained that he was unable to eat and unable to sleep and felt "totally disconnected" from people.  He reported that he was very restless at night and often woke up with nightmares. 

The examiner diagnosed PTSD, prolonged and severe, related to experience in the service.  The examiner opined that symptomatology in service was the earliest manifestation of a chronic psychiatric disability, and that the Veteran's symptomatology at that time suggested PTSD, and it clearly appeared service-related."

Private treatment records dated from 2000 to 2006 show that the Veteran received ongoing treatment for PTSD, anxiety and other psychiatric disorders.

A review of the record indicates that the VA has obtained or the Veteran has submitted evidence of several medical diagnoses.  In chronological order, May 1977 records indicate the Veteran complained of symptoms that Dr. R.R. categorized as "marked anxiety."  In January 1993, VA physician Dr. P.R. diagnosed the Veteran with "atypical depression, intermittent explosive disorder [and] panic disorder."  A March 1994 report by Dr. P.R. indicated that the Veteran had been diagnosed with PTSD "prolonged and severe related to his experience in service."  The experience referred to by Dr. P.R. was stated to be that a drill instructor "kicked him [the Veteran] in the back one time and put a 45 caliber gun against his head one time."  Other diagnoses in the record are "panic disorder with agoraphobia," depressive disorder not otherwise specified and PTSD.  A February 2000 diagnosis by Dr. R.S., Ph.D., a psychologist who submitted a report associated with SSA records, indicated depressive disorder not otherwise stated, panic disorder without agoraphobia, mild mental retardation - by history, and "probable PTSD."  Dr. C.H., a private psychiatrist, has submitted several notes, indicating that she has treated the Veteran since about 2000 and has diagnosed the Veteran's psychiatric condition as PTSD and depression not otherwise specified.  In a November 2003 statement, Dr. C.H. opined that the Veteran's PTSD was related to an in-service assault by a superior officer.

In accordance with the Board's December 2010 remand, the Veteran was afforded his most recent VA examination in January 2011.  The Veteran reiterated his reports of verbal and physical abuse at the hands of his drill instructor in service.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but he did meet the criteria for anxiety disorder, not otherwise specified (NOS).  Furthermore, in an addendum, submitted in November 2011, the VA examiner opined that the Veteran's anxiety disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that the Veteran presented with post-traumatic anxiety symptoms, such as re-experiencing and hypervigilance, based on his reported military stressors noted above.

The contemporaneous evidence of record shows that the Veteran had symptoms of a psychiatric disorder during active service and a continuity of symptoms since.  Furthermore, a medical expert has provided a competent medical opinion linking the Veteran's current psychiatric disorder to service.  There is no medical opinion against that of the VA examiner.  The opinion was based on an accurate history and supported by a rationale; it is thus adequate.  

There is evidence against the claim, in that the VA examiner indicated that some of the Veteran's anxiety symptoms, such as panic attacks and generalized anxiety, were related to other non-military factors, such as situational stressors and a personality disorder.  The evidence is, however, in at least equipoise.  
Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for anxiety disorder is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


